Title: From Thomas Jefferson to Bishop James Madison, 29 June 1804
From: Jefferson, Thomas
To: Madison, Bishop James


          
            Dear Sir 
            Washington June 29. 04.
          
          I am preparing to get a road established from this place to N. Orleans as nearly in the direct line as the mountains will permit, passing about 20 miles below the blue ridge & parallel with it to Franklin C.H. our last post office on the Southern confines of Georgia, & thence in a direct line (as nearly as localities will permit) to the mouth of Pearl river, & thence to N. Orleans. it is certainly ridiculous to be crossing the mountains in going from one seaport to another. this route would in a straight line be about 900. miles but with necessary turns may be raised to 1000, or something more, which the post will travel at 100. miles in the 24. hours, and a stage in something more. there are so many rival interests on the road that it is necessary to produce to Congress demonstration of the best, in order to get it. mr Briggs, surveyor Genl. of the country South of Ohio is repairing to Natchez, and is willing to go on horseback along the route I propose to N. Orleans, and to take the longitude and latitude of all the principal points, so as to give us a projection of the road. but we have no instrument which he could carry with him. I recollect you had a pocket quadrant in brass. would you lend it for this purpose? it can never be applied more usefully. I will undertake that it shall be returned safe, or if injured, to have it replaced by a similar one from England or pay for it at your option; or to purchase it now if that would be as agreeable. the next difficulty is to get it here safely, for it ought to come in the pocket and not in the baggage of a passenger. if you will take the trouble to go to your stage office from whence passengers come daily to Richmond, and get a passenger to take it and deliver it to the postmaster in Richmond, I will write to him to put it into the hands of some trusty passenger from that place to this who will undertake to deliver it safely to me. in this way it may be here in three days after you recieve this. Accept my friendly salutations and assurances of great esteem & respect
          
            Th: Jefferson 
          
        